DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casey et al. (“New Approaches in Sample Preparation and Precise Multielement Analysis of Crude Oils and Refined Petroleum Products Using Single-Reaction-Chamber Microwave Digestion and Triple-Quadrupole ICP-MS”, Spectroscopy, 31(10) pages 11-22, October 2016, from hereinafter “Casey”).
In regards to claims 1, 3-4, 10, 12, 14-16 and 20, Casey teaches a system for geochemical characterization of a sample, a computer implemented method thereof, and a non-transitory computer-readable storage medium thereof (see, i.e., abstract), comprising a closed reaction chamber configured to a perform high temperature and high pressure acid digestion test on the sample (pages 11-16), a spectrometry system configured for performing trace element analysis on the sample (see, i.e., abstract), and a controller including a processor (pages 16-18) and a memory including instructions 
In regards to claims 2 and 13, Casey teaches that mineralizing the sample includes performing an acid digestion test at a predetermined temperature and a predetermined pressure (pages 11-16).
In regards to claims 5 and 11, Casey teaches that the sample includes at least one hydrocarbon (pages 11-13, at least).
In regards to claim 6, Case teaches instructions that cause the system to monitor a well for a decline during operations based on the trace element analysis of the hydrocarbon (page 21 column 2).
In regards to claims 7 and 19, Casey teaches correlating the sample to a second sample based on the trace element analysis and determining at least one of a country of origin, oil field origin, or source rock origin of the hydrocarbon sample (pages 19-21).
In regards to claims 9 and 17, Case teaches determining a unique fingerprint based on the trace analysis of the sample and display, on a display, the unique fingerprint (pages 19-21).
In regards to claims 8 and 18, Casey teaches drying the sample, re-dissolving the digested sample and diluting the sample (pages 11-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881